Name: 82/431/EEC: Commission Decision of 22 June 1982 approving a programme relating to establishments for the processing and marketing of livestock products in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-30

 Avis juridique important|31982D043182/431/EEC: Commission Decision of 22 June 1982 approving a programme relating to establishments for the processing and marketing of livestock products in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 186 , 30/06/1982 P. 0061 - 0061*****COMMISSION DECISION of 22 June 1982 approving a programme relating to establishments for the processing and marketing of livestock products in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (82/431/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 22 July 1981 the Government of Greece forwarded the programme relating to establishments for the processing and marketing of livestock products; Whereas the said programme relates to the creation and restructuring of facilities for the marketing and processing of: - beef and veal, pigmeat, sheepmeat and goatmeat, - milk and milk products, - poultry meat and eggs, with the aim of increasing productivity and profitability, improving quality, conforming to health protection requirements and encouraging greater participation by producers in processing and marketing; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the concerned sectors; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The programme relating to establishments for the processing and marketing of livestock products, pursuant to Regulation (EEC) No 355/77, communicated by the Government of Greece on 22 July 1981 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 22 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.